                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ILLINOIS


 JESSICA BARRON, KENNETH WYLIE,
 and WILLIAM CAMPBELL,

                               Plaintiffs,                 Case No. 3:19-cv-00834-SMY-MAB

                        v.

 THE CITY OF GRANITE CITY, ILLINOIS,

                               Defendant.

                      ___________________________________________

                         PLAINTIFFS’ RESPONSE TO
         GRANITE CITY’S MOTION FOR EVIDENTIARY HEARING (ECF 18)
                 ___________________________________________

       Granite City’s motion for an evidentiary hearing gives no reason to think such a hearing

is needed. “If genuine issues of material fact are created by the response to a motion for a

preliminary injunction, an evidentiary hearing is indeed required.” Ty, Inc. v. GMA Accessories,

Inc., 132 F.3d 1167, 1171 (7th Cir. 1997). But the City’s motion identifies no genuine issue of

material fact. Nor is any such issue apparent from the City’s response brief. If the Court

nonetheless chooses to hold an evidentiary hearing, Plaintiffs ask that it be held on the earliest

date practicable, so that a preliminary injunction may be entered by September 8. See Pls.’ Mot.

Leave File Reply Br. 5 (ECF 15).

       1.      The Court “need not conduct an evidentiary hearing unless one is called for as a

result of a fact issue created by the response to a motion for a preliminary injunction.” Dexia

Crédit Local v. Rogan, 602 F.3d 879, 884 (7th Cir. 2010). And “as in any case in which a party

seeks an evidentiary hearing,” the City “must be able to persuade the court that the issue is




                                                 -1-
indeed genuine and material and so a hearing would be productive.” Ty, Inc., 132 F.3d at 1171.

The City’s motion does not carry that burden.

        First, the City states that it wishes to introduce testimony from “[i]ndependent parties, if

available, who were involved with the criminal investigations of Jason Lynch” and “[a]dditional

Granite City Police Officers” who participated in those investigations. Mot. 2. But the City does

not identify any factual dispute—material or otherwise—surrounding Jason Lynch’s crimes. Nor

does the City explain how testimony from unidentified witnesses would bear on those

unidentified factual disputes. Nor does the City explain what those witnesses would say. Nor

does the City explain why their testimony was not offered by affidavit last week. Cf. Hagnauer

Aff. (ECF 14-2); Bedard Aff. (ECF 14-3). Nor does the City explain why their testimony would

not be cumulative of, for example, the police reports now on file. Cf. Ty, Inc., 132 F.3d at 1171

(affirming denial of evidentiary hearing where “testimony would presumably have duplicated

[the witness’s] affidavit, which was already in evidence”).

        Second, the City states that it wishes to “cross-examine Plaintiffs regarding allegations

set forth in the Motion for Preliminary Injunction . . . and Complaint.” Mot. 2. That may

accurately describe an evidentiary hearing, but it does not justify one. The City does not say

which of Plaintiffs’ allegations it disputes. And it again identifies no “fact issue created by [its]

response to [the] motion for a preliminary injunction.” Dexia Crédit Local, 602 F.3d at 884. At

base, the City “merely asserts there is a genuine issue of material fact, and that it is entitled to

an evidentiary hearing.” Dunkin’ Donuts Inc. v. Benita Corp., No. 97-cv-2934, 1998 WL 67613,

at *2 (N.D. Ill. Feb. 10, 1998). But with “no factual dispute” identified, the hearing would appear

to serve “[n]o purpose.” Socialist Workers Party v. Bd. of Elections, 566 F.2d 586, 587 (7th Cir.

1977) (per curiam). The Court is thus within its discretion to deny the City’s motion.




                                                  -2-
       2.      The City’s response brief reinforces what its motion suggests: No factual dispute

precludes the Court’s entering a preliminary injunction. The record reflects one obvious factual

issue: whether Officer Bedard threatened to arrest Bill Campbell. Compare V. Compl. ¶ 92 (ECF

1), with Bedard Aff ¶¶ 5, 7 (ECF 14-3). But that dispute is not material to whether a preliminary

injunction should issue. Jessica Barron’s account of Officer Bedard’s threat is truthful, and she

stands ready to reaffirm it in open court. Yet even if Officer Bedard had not threatened an ultra

vires arrest, Granite City still is poised to “compel” Jessica Barron and Kenny Wylie’s eviction

by other means. See Pls.’ Mot. Leave File Reply Br. 2-3. That threat of irreparable harm is real

and imminent, and it confirms Plaintiffs’ need for preliminary relief.

       For the rest, the City’s account of its dealings with Jason Lynch appears to be largely in

harmony with Plaintiffs’ allegations. Apart from minor discrepancies, the police report detailing

Jason Lynch’s May 2019 arrest tracks Jessica’s account. Compare V. Compl. ¶¶ 65-72, with City

Br. Ex. 5 (ECF 14-5). The same is true of the report noting that officers sought (but did not find)

Jason Lynch at Jessica and Kenny’s home in June. City Br. Ex. 7 (ECF 14-7). As alleged in the

complaint, Jason Lynch showed up at their house a couple of times after his first arrest. Compl.

¶ 76. And in any event, the City’s investigations in June are immaterial; its compulsory-eviction

demand was issued against Jessica and Kenny in May. See, e.g., V. Compl. Ex. 3, at 1

(“05/23/2019”).

                                          *       *      *

       The Court should exercise its discretion to deny the City’s request for an evidentiary

hearing. If the Court chooses to hold an evidentiary hearing, Plaintiffs ask that it be held as soon

as practicable, so that a preliminary injunction may be entered by September 8.




                                                 -3-
Dated: August 20, 2019.                  Respectfully submitted,

                                         s/Samuel B. Gedge               .
Bart C. Sullivan, #6198093               Samuel B. Gedge (lead counsel)
FOXGALVIN, LLC                           Robert McNamara
One South Memorial Drive, 12th Floor     INSTITUTE FOR JUSTICE
St. Louis, MO 63102                      901 North Glebe Road, Suite 900
Phone: 314.588.7000                      Arlington, VA 22203
Facsimile: 314.588.1965                  Telephone: 703.682.9320
E-mail: bsullivan@foxgalvin.com          Facsimile: 703.682.9321
                                         E-mail: sgedge@ij.org; rmcnamara@ij.org




                                       -4-
                                CERTIFICATE OF SERVICE
       I hereby certify that on August 20, 2019, I electronically filed this Plaintiffs’ Response to

Granite City’s Motion for Evidentiary Hearing with the Clerk of Court using the CM/ECF

system, which will send notification of such filing to the following:

       Erin M. Phillips
       Bradley C. Young
       UNSELL SCHATTNIK & PHILLIPS PC
       3 South 6th Street
       Wood River, IL 62095
       Phone: 618.258.1800
       Fax: 618.258.1957
       Email: erin.phillips7@gmail.com; bradleyyoung925@gmail.com

                                                      s/Samuel B. Gedge                 .
                                                      Samuel B. Gedge




                                                -5-
